ORMOND, J.
— The judgment of the court of respondeat ouster, after sustaining the demurrer of the plaintiff to *170the first plea filed in abatement was correct; but it Was error to permit the defendant to file another plea in abatement. After judgment of respondeat ouster, no other plea in abatement can be allowed —(Cresswell vs. Vaughan, 2 Saunders’ R. 40, 41.) This being the law, the court should have rejected the second plea filed in abatement, which the motion of the plaintiff to strike out was equivalent ■ to, and which should have been granted.
It follows, by necessary consequence, that as the plea Was not authorised, and should have been rejected by the court, that the plaintiff’s demurrer to it should have been sustained.
The judgment is reversed, and the cause remanded.